Citation Nr: 1312516	
Decision Date: 04/16/13    Archive Date: 05/02/13	

DOCKET NO.  10-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability. 

6.  Entitlement to service connection for a bilateral leg disability.

7.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  His report of transfer or discharge from service (DD Form 214) reflects that he had service in Vietnam.  His principal medical occupational specialty was as a medical corpsman.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Cleveland, Ohio.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in July 2012.

For reasons which will be set forth in a remand at the end of the decision below, all of the claims, with the exception of service connection for a bilateral leg disorder, are REMANDED to the RO by way of the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran should further action be required.



FINDING OF FACT

In testimony at a video-conference hearing in July 2012, the Veteran stated that he wished to withdraw his appeal for service connection for a bilateral leg disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of entitlement to service connection for a bilateral leg disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim for Service Connection for Bilateral Leg Disability

Under the provisions of 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  

As noted above, in the video-conference hearing on July 20, 2012, the Veteran and his representative stated he was withdrawing the appeal for service connection for a bilateral leg disability.  As a result, there are no allegations of errors of fact or law for appellate consideration with regard to this issue certified for the Board's review.   Accordingly, the Board does not have jurisdiction to review the appeal with regard to this issue, and it is dismissed without prejudice.



ORDER

The appeal as to entitlement to service connection for a bilateral leg disability is dismissed.


REMAND

At the July 2012 video-conference hearing, the Veteran testified that he is continuing to receive treatment for his service-connected psychiatric disability at the VA Outpatient Clinic in Paramount, Ohio.  He indicated he was still going to that facility.  However, the medical evidence of record does not contain any pertinent medical records dated since 2010.  A review of the claims folder and the Virtual VA file does not contain notation of documentation of any visits of the Veteran since 2010, despite the fact that a March 2012 supplemental statement of the case indicates that treatment records from the Cleveland VA Medical Center (VAMC) dated from June 2007 to February 2012 were considered.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether these records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the RO must obtain all outstanding pertinent medical records following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

With regard to the claimed disabilities of the knees, the back, and the ankles, the only joint referred to in the available service treatment records is the left ankle.  In April 1967, the Veteran was evaluated for what was reported was a left ankle injury.  An X-ray study of the ankle showed soft tissue swelling about the lateral malleolus.  There was a very small bony radial density projected at the tip of the malleolus which it was stated might represent a small avulsion fracture.  No other fractures or dislocations were identified.  

The Veteran has submitted pictures to support the fact that he was a paratrooper who made jumps, and he believed that doing parachute jumps on a repeated basis caused damage to his body that he claims might not show for many years.  

Of record is a November 2009 statement from the Veteran's wife.  She stated they were married in November 1969 (about a year and a half following service discharge).  She recalled that during their first year of marriage, the Veteran had problems with his back and ankles and knees, and these got worse over the years.  She stated he did not complain a lot, but she knew he was in pain.  

Also of record is a December 2009 statement from a chiropractor in Medina.  He stated the Veteran had been a patient at his office since April 1998.  X-ray studies at his facility at Medina General Hospital revealed varying degrees of osteoarthritic changes involving the cervical and lumbar spine and the left hip.  He stated that when he began treating the Veteran, the Veteran reported that his "low back, knee and ankle pain started while he [the Veteran] was in the service.  He went on to say that he was trained as a paratrooper and that this necessitated a lot of jumping and serious training."  A June 2002 treatment record shows that the Veteran reported having low back pain, knee pain, and ankle pain since his time in the service.

The Veteran was afforded a VA examination in June 2010.  The examining orthopedist referred to review of the entire claims file and noted that it documented a "bit of a back strain."  The Veteran reported having had back strain from parachute jumping while in service.  Following examination, a final diagnosis was made of arthritis and degenerative disc disease of the lumbar spine.  The examiner stated that following review of the record and examination, the Veteran "has a natural occurring arthritis of his lumbar spine.  Thus it is not related to any injury in service."  

With regard to the ankles and the knees, the examiner also referred to review of the entire claims file.  He stated that the Veteran claimed that the jumps in service put a lot of strain on his knees and ankles.  Following examination, diagnoses were made of bilateral knee strain with arthritis of the right knee and bilateral ankle strain.  The orthopedist stated that the Veteran's current symptomatology "of the knees and/or any intercurrent arthritis is not likely related to any injury in service.  No injury was documented.  This is more likely a natural occurring phenomenon."  In an August 2010 addendum, the examiner stated that "any relationship of his ankle sprains to his remote injury in the 1960's is purely speculative."

The Board finds that the June 2010 VA examiner's opinions are inadequate.  With respect to the ankles, he provided no rationale for his opinion that any relationship of the Veteran's ankle sprains to his injury in the 1960's is purely speculative.  With respect to the knees, he also stated that no injury was documented.  However, the Veteran has a Parachutist Badge and has testified that he made assault jumps wearing heavy packs.  It is also unclear if the examiner conceded this history when formulating his opinion regarding the Veteran's low back.  Therefore, new opinions should be obtained on remand.  As the case must be remanded for the foregoing reasons, the Veteran should also be afforded another VA examination to assess the current severity of his PTSD.

Accordingly, this portion of the case is REMANDED for the following:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Cleveland and/or Paramount VA treatment facilities, dated since June 2007.    

2.  Thereafter, obtain a medical opinion from a VA orthopedic examiner.  

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must state in the report that the claims file has been reviewed.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's current low back, bilateral knee, and bilateral ankle disorders had their clinical onset during active service or are related to any in-service disease, event, or injury.  

In providing this opinion, the examiner must consider that the Veteran has a Parachutist Badge and made assault jumps wearing heavy packs during service; the April 1967 X-ray study of the left ankle showing soft tissue swelling about the lateral malleolus and a very small bony radial density projected at the tip of the malleolus which might represent a small avulsion fracture; and the Veteran's statement that he has had back, knee, and ankle symptoms since service.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must state in the report that the claims file has been reviewed.  All necessary studies and tests should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

5.  Finally, readjudicate the Veteran's claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                     ______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


